Exhibit 10.39

 

ACCURIDE CORPORATION

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

ACCURIDE CORPORATION 2005 INCENTIVE AWARD PLAN

 

Name:

 

Grant:              Restricted Stock Units

Address:

 

 

 

 

 

 

 

Grant Date:

 

 

 

Taxpayer

 

 

Identification Number:

 

 

 

 

 

 

 

 

Signature:

 

 

 

Effective on the Grant Date, you have been granted the number of Restricted
Stock Units indicated above, which entitles you to receive [      ] shares of
common stock (the “Stock”) of Accuride Corporation (the “Company”) in accordance
with the provisions of this Agreement and the provisions of the Accuride
Corporation 2005 Incentive Award Plan (the “Plan”).

 

The Restricted Stock Units will fully vest and no longer be subject to the
restrictions of and forfeiture under this Agreement as follows:

 

·                  10% of the Restricted Stock Units will vest on the first
anniversary of the Grant Date.

 

·                  An additional 20% of the Restricted Stock Units will vest on
the second anniversary of the Grant Date.

 

·                  An additional 30% of the Restricted Stock Units will vest on
the third anniversary of the Grant Date.

 

·                  The final 40% of the Restricted Stock Units will vest on the
fourth anniversary of the Grant Date.

 

·                  Notwithstanding the foregoing, the Restricted Stock Units
will vest on a pro rata basis as of your “Permitted Retirement” (as defined
below), Disability or death, based on the number of full months of service that
have elapsed from the Grant Date to the date of your Permitted Retirement,
Disability or death, as compared to 48 months.  For example, assume that you are
granted 1,000 Restricted Stock Units.  Assume further that the date of your
Permitted Retirement is 24 months after the Grant Date.  On the date of your
Permitted Retirement, you will have a vested interest in 500 Restricted Stock
Units (24/48ths of 1,000).  Since you already will have vested in 300 Restricted
Stock Units based on the vesting schedule set forth above, you will vest in 200
additional Restricted Stock Units on the date of your Permitted Retirement. 
“Permitted Retirement” means your Termination of service at (i) age 55 or over
after having served the Company for at least ten years, or (ii) after your 65th
birthday and other than by reason of termination for Cause, death or Disability.

 

·                  Any unvested Restricted Stock Units will vest upon a Change
of Control.

 

In the event of the termination of your employment or service for any reason,
whether such termination is occasioned by you, by the Company or any of its
Subsidiaries, with or without cause or by mutual agreement (“Termination of
Service”), your right to receive and/or vest in any additional Restricted

 

--------------------------------------------------------------------------------


 

Stock Units under the Plan, if any, will terminate and any unvested Restricted
Stock Units will be forfeited effective as of the earlier of: (i) the date that
you give or are provided with written notice of Termination of Service, or
(ii) if you are an employee of the Company or any of its Subsidiaries, the date
that you are no longer actively employed and physically present on the premises
of the Company or any of its Subsidiaries, regardless of any notice period or
period of pay in lieu of such notice required under any applicable statute or
the common law.

 

In accordance with the Plan, as of the “Maturity Date” for a particular
Restricted Stock Unit, the Company shall transfer to you one unrestricted, fully
transferable share of Stock in exchange for that Restricted Stock Unit, subject
to the deferral provisions described below.  Except as provided in the next
sentence, the “Maturity Date” for a particular Restricted Stock Unit shall be
the date on which such Restricted Stock Unit vests so long as you do not
terminate employment on account of a Permitted Retirement during the four year
vesting schedule as set forth above.  If you terminate employment on account of
a Permitted Retirement during the four year vesting schedule as set forth above,
the Maturity Date for the Restricted Stock Units that become vested solely on
account of your Permitted Retirement shall be the January 5th next following
your termination date.  If you become Permitted Retirement eligible during the
four year vesting schedule as set forth above, (i) the Maturity Date with
respect to any Restricted Stock Unit that vests on a Change of Control that
complies with Section 409A shall be the date of the Change of Control, and
(ii) the Maturity Date with respect to any Restricted Stock Unit that vests on a
Change of Control that does not comply with Section 409A shall be the
January 5th next following the date of the Change of Control.  If you do not
become Permitted Retirement eligible during the four year vesting schedule as
set forth above, the Maturity Date with respect to any Restricted Stock Unit
that vests on any Change of Control shall be the date of the Change of Control.

 

The Restricted Stock Units or any interest or right therein or part thereof
shall not be subject to disposition by transfer, alienation, anticipation,
pledge, hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided the Restricted Stock Units may be transferable
by will or the laws of descent and distribution.

 

The Stock subject to the Restricted Stock Units will be delivered upon the
Maturity Date in settlement of the Restricted Stock Units.  Until Stock is
issued in settlement of the Restricted Stock Units, you will not be deemed for
any purpose to be, or have rights as, a Company shareholder or receive Dividend
Equivalents with respect to shares of Stock by virtue of this Award.  You are
not entitled to vote any shares of Stock by virtue of this Award.

 

If you engage in any “Prohibited Activity,” any unvested Restricted Stock Units
will be forfeited.  In addition, if you engage in any Prohibited Activity within
24 months of the day on which you received Stock in settlement of any Restricted
Stock Units awarded pursuant to this Agreement, you must pay to the Company an
amount equal to your “RSU Gain.”  Your “RSU Gain” is equal to the sum of (a) the
gross sales proceeds of any such Stock that was previously sold plus (b) the
closing market price per share of the Stock on the date it was distributed to
you for any share of Stock which has not been sold.

 

For purposes of this Agreement, the term “Prohibited Activity” shall mean and
include each of the following:

 

·                  The violation of any provision included in any agreement
entered into between you and the Company pursuant to which you agree to refrain
from soliciting any customers of the Company or any entities engaged in the
commercial vehicle component industry with which the Company has contracts at
the time.

 

2

--------------------------------------------------------------------------------


 

·                  The violation of any provision included in any agreement
entered into between you and the Company pursuant to which you agree to refrain
from soliciting or attempting to solicit away from the Company any officer,
employee or agent of the Company.

 

·                  The violation of any confidentiality, proprietary
information, or non-disclosure provisions included in any agreement entered into
between you and the Company.

 

·                  The violation of any agreement entered into between you and
the Company pursuant to which you agree not to compete in any way with the
Company.

 

·                  The violation of any provision included in any agreement
entered into between you and the Company pursuant to which you agree to assign
to the Company all rights to any copyrightable or patentable work you invent,
improve or otherwise work on using the Company’s resources during your
employment with the Company.

 

·                  If you are a party to any severance, retention or change in
control agreement or program, and you engage in any activity which would
constitute a violation of any non-competition, non-solicitation,
confidentiality, proprietary information, or non-disclosure provision included
in said agreement or program, you will be deemed to have engaged in a Prohibited
Activity even if a change in control (as defined in said agreement or program)
has not occurred.

 

The Company has the authority to deduct or withhold, or require you to remit to
the Company, an amount sufficient to satisfy applicable federal, state, local
and foreign taxes (including FICA obligations as the Restricted Stock Unit
vests, rather than as paid if you become Permitted Retirement eligible during
the four year vesting schedule as set forth above) required by law to be
withheld with respect to any taxable event arising from the vesting or receipt
of the Stock upon settlement of the Restricted Stock Unit Award.  Except if you
become Permitted Retirement eligible during the four year vesting schedule as
set forth above, you may satisfy your tax obligation, in whole or in part, by
either: (i) electing to have the Company withhold Stock otherwise to be
delivered with a Fair Market Value equal to the minimum amount of the tax
withholding obligation; or (ii) surrendering to the Company previously owned
Stock with a Fair Market Value equal to the minimum amount of the tax
withholding obligation, (iii) withholding from other compensation or (iv) paying
the amount of the tax withholding obligation directly to the Company in cash
provided, however, that if the tax obligation arises during a period in which
you are prohibited from trading under any policy of the Company or by reason of
the Exchange Act, then the tax withholding obligation shall automatically be
satisfied in accordance with subsection (i) of this paragraph.

 

If the Company reasonably anticipates that the value of any Stock to be
delivered to you pursuant to this Agreement, when combined with all other
payments received during the year that are subject to the limitations on
deductibility under Section 162(m) of the Code, will exceed the limitations on
deductibility set forth in Section 162(m), the delivery of all or a portion of
such Stock shall automatically be deferred to the next succeeding calendar year
in which the Company reasonably anticipates the deduction of the payment amount
will not be limited or eliminated by the application of  Section 162(m), but
only to the extent necessary to avoid exceeding the limitations of
Section 162(m).  Such deferred Stock shall be delivered no later than the 60th
day after the end of such calendar year, provided that such delivery, when
combined with any other payment subject to the Section 162(m) limitations
received during the year, does not exceed the limitations on deductibility under
Section 162(m) of the Code.  The deferrals shall continue until the full amounts
may be paid without violating the provisions of Section 162(m).

 

3

--------------------------------------------------------------------------------


 

Section 409A of the Code imposes a number of requirements on “non-qualified
deferred compensation plans and arrangements.”  Based on regulations proposed by
the Internal Revenue Service, the Company has concluded that this award of
Restricted Stock Units is subject to Section 409A.

 

The Company has two different strategies for complying with Section 409A
depending on whether you become Permitted Retirement eligible during the four
year vesting schedule as set forth above as follows:  (i) if you do not become
Permitted Retirement eligible during the four year vesting schedule as set forth
above, since Stock will be issued in settlement of Restricted Stock Units as
soon as the Restricted Stock Units vest, the award of the Restricted Stock Units
qualifies for the short-term deferral exception to Section 409A; or (ii) if you
do become Permitted Retirement eligible during the four year vesting schedule as
set forth above, the Company intends to comply with Section 409A by assuring
that all shares of Stock to which you become entitled under this Agreement are
payable at a specified time or pursuant to a fixed schedule within the meaning
of Treas. Reg. § 1-409A-3(a)(4) and, as a result, no payment or transfer shall
be made to you prior to the applicable Maturity Date.

 

Under no circumstances may the time or schedule of receipt of Stock in
settlement for Restricted Stock Units be accelerated or subject to a further
deferral except as otherwise permitted or required pursuant to regulations and
other guidance issued pursuant to Section 409A.  You do not have any right to
make any election regarding the time or form of any payment.  This Agreement and
the Plan shall be operated in compliance with Section 409A and each provision of
this Agreement and the Plan shall be interpreted, to the extent possible, to
comply with Section 409A.

 

Nothing in the Plan or this Agreement shall be interpreted to interfere with or
limit in any way the right of the Company or any Subsidiary to terminate your
employment or services at any time.  In addition, nothing in the Plan or this
Agreement shall be interpreted to confer upon you the right to continue in the
employ or service of the Company or any Subsidiary.

This Restricted Stock Unit Award is granted under and governed by the terms and
conditions of the Plan.  You acknowledge and agree that the Plan is
discretionary in nature and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time.  The grant of a Restricted Stock
Unit Award under the Plan is a one-time benefit and does not create any
contractual or other right to receive an award of Restricted Stock Units or
benefits in lieu of Restricted Stock Units in the future.  Future awards of
Restricted Stock Units, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of the award, the number of Units and
vesting provisions.  The Plan has been introduced voluntarily by the Company and
in accordance with the provisions of the Plan may be terminated by the Company
at any time.  By execution of this Agreement, you consent to the provisions of
the Plan and this Agreement.  Capitalized terms used herein shall have the
meaning set forth in the Plan, unless otherwise defined herein.

 

 

COMPANY:

 

 

 

 

 

ACCURIDE CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

4

--------------------------------------------------------------------------------